EXHIBIT 10.3

SUBLICENSE

This Sublicense (the “Sublicense”) is made as of this 7th day of April, 2009, by
and among Parlux Fragrances, Inc., a Delaware corporation, with its principal
offices at 5900 North Andrews Avenue, Suite 500, Ft. Lauderdale, FL 33309
(“Sub-Licensee”), and Iconic Fragrances, LLC, a Delaware limited liability
company, with its principal offices at 1850 N.W. 84th Avenue, Suite 100, Miami,
FL 33126 (“Sub-Licensor”).

WHEREAS, Sub-Licensor, Kanye West (“Artist”) and Mascotte Holdings, Inc., an
entity or representative owning/and or controlling the rights to market such
Artists name and any related trademark (“Licensor”) have entered into that
certain License Agreement, dated as of April 3, 2009 (the “License Agreement”),
pursuant to which Sub-Licensor holds the exclusive right and license to use the
Licensed Mark in the Territory for use on and solely in connection with the
manufacture, promotion, distribution and sale of Licensed Products in the
Licensed Channels of Distribution (as all of such terms are defined in the
License Agreement); and

WHEREAS, Sub-Licensor has the right and obligation pursuant to the License
Agreement to sublicense its rights and obligations under the License Agreement
to Sub-Licensee; and

WHEREAS, pursuant to that certain Agreement entered into by Sub-Licensee and
Sub-Licensor dated April 3, 2009 (the "Parlux-Iconic Agreement"), Sub-Licensor
desires to sublicense the License Agreement to Sub-Licensee, and Sub-Licensee
desires to sublicense the License Agreement from Sub-Licensor; and

WHEREAS, the Artist and Licensor desire to permit the Sublicense between
Sub-Licensee and Sub-Licensor to be entered into.

NOW, THEREFORE, the parties hereto agree as follows:

1.

Grant of Exclusive Sublicense.  Sub-Licensor hereby grants to Sub-Licensee, and
Sub-Licensee hereby accepts, the exclusive sublicense of the License Agreement,
on the terms and subject to the conditions set forth in this Sublicense,
pursuant to which the Sub-Licensee shall be responsible for performing all of
Sub-Licensor’s obligations under the License Agreement directly for the benefit
of the Licensor, and the Sub-Licensee shall be entitled directly to all of the
rights and benefits of the Sub-Licensor under the License Agreement.  The
Sub-Licensee hereby assumes all of Sub-Licensor’s obligations to the Licensor
under the License Agreement and guarantees to the Licensor and Artist that it
will fully perform as the licensee under the License Agreement, as if the
License Agreement were directly entered into with the Sub-Licensee.  All
capitalized terms used in this Sublicense shall have the meaning assigned to
such terms in the License Agreement, except as otherwise defined in this
Agreement.

2.

Term.  The Initial Term of this Sublicense shall be for the same Initial Term as
the License Agreement, as may be extended by the Sub-Licensee's exercise of the
Licensee's option to extend the License Agreement for a Renewal Term, in
accordance with the terms and conditions of the License Agreement.

3.

Royalties.  Without limiting the Sub-Licensee's assumed obligations as set forth
in Section 1 above, the Sub-Licensee shall assume the Sub-Licensor’s obligation
to make payments of Sales Royalties to the Licensor on account of Sub-Licensee’s
Net Sales for the applicable Licensed Products covered by the License Agreement
including the payment of any Guaranteed Minimum Royalties





--------------------------------------------------------------------------------

required in the License Agreement, subject to any advance payments of Guaranteed
Minimum Royalties that Sub-Licensor may agree to make on Sub-Licensee’s behalf
pursuant to the terms of the Parlux-Iconic Agreement, the repayment of which
shall be governed by the terms of the Parlux-Iconic Agreement.  The Sub-Licensee
shall remit payment of such Sales Royalties directly to the Licensor under the
License Agreement in accordance with the terms and conditions of the License
Agreement.  The Licensor shall be entitled to enforce its rights to be paid
Sales Royalties under the License Agreement directly from the Sub-Licensee, and
the Licensor need not proceed against the Sub-Licensor to enforce its rights
against the Sub-Licensee.  The Sub-Licensee agrees, and represents to the
Licensor and Artist, that the Licensor and the Artist under the License
Agreement shall have the right to enforce against Sub-Licensee the obligations
of the Licensee under the License Agreement.

4.

Audit.  Sub-Licensee shall permit Licensor's and Sub-Licensor’s employees,
agents and other representatives to audit, review and inspect Sub-Licensee's
books and records in accordance with the License Agreement and the Parlux-Iconic
Agreement.  Licensor and Sub-Licensor agree to coordinate their audit rights so
that no more than one joint audit on behalf of Licensor and Sub-Licensor per
period is conducted for the benefit of Licensor and Sub-Licensor, if any audit
is conducted.

5.

Indemnity by Sub-Licensee.  Sub-Licensee assumes full responsibility for the
conduct of its business and shall indemnify and hold harmless Licensor, Artist
and Sub-Licensor (each, an “Indemnified Party,” and collectively, the
“Indemnified Parties”), from and against any and all losses, liabilities,
claims, charges, actions, proceedings, demands, judgments, settlements, costs
and expenses (including, without limitation, reasonable attorneys' fees) which
any of them may incur as a result of any claim or demand which may be made
against any of them arising in any way out of this Sublicense including, without
limitation, claims alleging negligence in connection with the conduct of the
business operated by Sub-Licensee or any product liability or other defects or
any inherent danger in or from the business conducted by Sub-Licensee or the
products it sells or manufactures, and for any breach by Sub-Licensee of any
representation, warranty, covenant, agreement or obligation of Sub-Licensee in
this Sublicense or in the Parlux-Iconic Agreement.  Furthermore, Sub-Licensee
shall indemnify and hold harmless Sub-Licensor from and against any and all
losses, liabilities, claims, charges, actions, proceedings, demands, judgments,
settlements, costs and expenses (including, without limitation, reasonable
attorneys' fees) which Sub-Licensor may incur as a result of any claim or demand
by Licensor or Artist against Sub-Licensor alleging that Sub-Licensee failed to
perform any obligations of Sub-Licensor under the License Agreement.  The
foregoing indemnification obligations shall not limit, but shall be in addition
to, any indemnification obligation of Licensee provided by the License
Agreement, all of which are hereby expressly assumed by Sublicensee.

6.

Indemnity by Sub-Licensor.  Sub-Licensor shall indemnify and hold harmless
Sub-Licensee from and against any and all losses, liabilities, claims, charges,
actions, proceedings, demands, judgments, settlements, costs and expenses
(including, without limitation, reasonable attorneys' fees) which Sub-Licensee
may incur as a result of any claim or demand which may be made against
Sub-Licensee arising in any way out of this Sublicense including, without
limitation, claims alleging that the Licensed Mark infringes on another person's
intellectual property rights, negligence in connection with the conduct of the
business operated by Licensor, for any breach by Licensor or Artist of any
representation, warranty, covenant, agreement or obligation of the Licensor or
Artist under the License Agreement, and for any claim for income taxes due and
payable by Licensor with respect to Sales Royalties or other sums paid to
Licensor under the License Agreement or pursuant to any assignment of rights to
Licensor by the Sub-Licensor under the Parlux-Iconic Agreement.  For the
avoidance of doubt, neither Licensor nor Artist shall have any obligations to
any party arising out of this Section 6.

7.

Governing Law.  The provisions of, and all rights and obligations under, this
Sublicense shall be governed by and construed in accordance with the laws of the
State of Florida.





2




--------------------------------------------------------------------------------

8.

Modification of Sublicense.  No modification of any provision of this Sublicense
shall be effective against Sub-Licensor unless the same shall be in writing and
signed by all parties hereto, and then such modification or consent shall be
effective only in the specific instance and for the purpose for which given.

9.

Successors and Assigns.  This Sublicense shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the
benefit of the parties hereto and, to the extent permitted, their respective
successors and assigns.  

10.

Invalidity.  Any provision of this Sublicense which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction only, be
ineffective only to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions of this Sublicense or affecting the
validity or enforceability of such provision in any other jurisdiction.    

11.

Notices.  Except as otherwise set forth herein, any agreement, approval,
consent, notice, request or other communication required or permitted to be
given by any party under this Sublicense shall be in writing and shall be deemed
to have been given when received and delivered (i) by hand or by courier, (ii)
by a nationally-recognized over-night courier service such as Federal Express,
or (iii) upon transmittal by facsimile with confirmation of receipt to the
number set forth below:

If to Sub-Licensor:

Iconic Fragrances, LLC

1850 N.W. 84th Avenue

Suite 100

Miami, FL  33126

Attention:  Rene Garcia, Manager

Facsimile:  305-448-4068




With a copy to




Littman Krooks LLP

655 Third Avenue

New York, NY  10017

Attention:  Mitchell C. Littman, Esq.

Facsimile:  212-490-2990

If to Sub-Licensee:

Parlux Fragrances, Inc.

5900 North Andrews Avenue

Suite 500

Fort Lauderdale, FL  33309

Attention:  Neil J. Katz, Chief Executive Officer

Facsimile:  954-491-1187





3




--------------------------------------------------------------------------------

With a copy to

Akerman Senterfitt

One Southeast Third Avenue

25th Floor

Miami, FL  33131-1714

Attention:  Jonathan L. Awner, Esq.

Facsimile:  305-374-5095

or to such other address as the recipient party shall have designated by notice
given in accordance with this Section.

12.

Further Assurances.  Each of the parties hereby agrees to execute such further
documentation and perform such other actions as may be reasonably requested to
evidence and effect the purposes and intent of this Sublicense.

13.

Entire Agreement.  This Sublicense constitutes the entire agreement of the
parties relating to its subject matter and supersedes all prior oral or written
understandings or agreements relating thereto.  No promise, understanding,
representation, inducement, condition or warranty not set forth herein has been
made or relied upon by either party hereto.

14.

Counterparts.  This Sublicense may be executed in counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.

15.

Headings.  The headings in this Sublicense are for reference purposes only, do
not constitute a part of this Sublicense and shall not affect its meaning or
interpretation.

16.

Licensor and Artist Consent.  The undersigned Licensor and Artist hereby consent
to the above Sublicense and agree, and represent to the Sub-Licensee, that the
Sub-Licensee has the right to enforce the obligations of the Licensor and Artist
under the License Agreement, to the same extent as the Sub-Licensor.  The
Sub-Licensee agrees, and represents to the Licensor and Artist, that the
Licensor and/or the Artist shall have the right to enforce against Sub-Licensee
(and/or the Licensee) obligations of the Licensee under the License Agreement,
as well as enforce the terms and conditions of this Agreement.




[SIGNATURE PAGE TO FOLLOW]





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sublicense to be executed as of
the date first written above, with intent to be bound hereby.

 

SUB-LICENSEE:

 

 

 

PARLUX FRAGRANCES, INC.

 

 

 

 

By:

/s/ Neil J. Katz

 

 

Neil J. Katz, Chairman & CEO

 

 

 

 

SUB-LICENSOR:

 

 

 

ICONIC FRAGRANCES, LLC

 

 

 

 

By:

/s/ Rene Garcia

 

 

Rene Garcia, Manager

 

 

 

 

 

 

 

LICENSOR:

 

 

 

 

MASCOTTE HOLDINGS, INC.

 

 

 

 

By:

/s/ Kanye West

 

(as to Paragraph 16 only)

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ARTIST:

/s/ Kanye West

 

 

 

Kanye West

(as to Paragraph 16 only)











5




--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS AGREEMENT made and entered into as of the 3rd day of April 2009 (the
"Effective Date"), by and between MASCOTTE HOLDINGS, INC., a California
corporation with offices at c/o Davis Shapiro Lewit & Hayes, LLP, 689 Fifth
Avenue, 5th Floor, New York, NY 10022, Attn: Alison Finley, Esq. ("Licensor"),
and ICONIC FRAGRANCES, LLC, a Delaware limited liability company with offices at
1608 N.W. 84th Avenue, Miami, FL 33126 ("Licensee") (together the "Parties").

WITNESSETH:

WHEREAS, Licensor and its Affiliates (as defined below) own or have the right to
grant licenses of the Licensed Mark (as defined below), which is to be licensed
herein solely in connection with the Licensed Products, as defined below.
(Licensor agrees to provide a copy of the signed master license agreement or
other document demonstrating a clear chain of title and rights in the "KANYE
WEST" mark to Mascotte Holdings, Inc.); and

WHEREAS, Licensee is engaged in the business of manufacturing, promoting and/or
selling fragrance and related skin care and personal beauty care products, and
Licensor desires to obtain the services of Licensee in connection with the
manufacture, promotion and sale of the Licensed Products, bearing the Licensed
Mark; and

WHEREAS, in accordance with the terms and conditions of this Agreement, Licensor
is willing to grant to the Licensee and Licensee desires to obtain from
Licensor, the exclusive right and license to use the Licensed Mark in the
Territory (as hereinafter defined) for use on and solely in connection with the
manufacture, promotion, distribution and sale of Licensed Products in the
Licensed Channels of Distribution (as such terms are hereinafter defined);

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto covenant and agree as follows:

ARTICLE 1
Definitions

The following definitions shall apply:

A.

Territory. All countries of the world and all duty-free-shops, ships, airplanes,
military bases and diplomatic missions of every country of the world, including
the worldwide web, in accordance with the Licensed Channels of Distribution, as
defined below. Licensee will supply Licensor with a plan within 180 days prior
to the projected First Shipment Date, as defined below, that will set forth a
timetable for introducing the Licensed Products, as defined below, into
specified foreign countries ("Roll Out Schedule"). Licensor and Licensee shall
agree upon the foregoing Roll Out Schedule based upon Licensee's reasonable
judgment as to where there is substantial profit potential and taking into
account the availability of the Licensed Mark, as defined below, and any
secondary marks. Licensor shall not unreasonably withhold its agreement with
Licensee's proposed Roll Out Schedule. Licensor shall have the right, in the
exercise of its reasonable discretion, to prohibit distribution and sale in a
particular country in the











--------------------------------------------------------------------------------







event that there is a substantial impediment to use of the "Kanye West"
trademark or any words, phrases, images or logos to be associated with the
"Kanye West" trademark (collectively, "Associated Matter") so that it is
unlikely that registration of said "Kanye West" trademark, either alone or
together with such Associated Matter, will be obtained in said country. In the
event that the difficulty in registration pertains only to the "Kanye West"
trademark and not to any or all of the Associated Matter, and the country in
which such difficulty arises and in which Licensor exercises its discretion
hereunder to prohibit distribution and sale represents a material market
(defined as the United States, France, Italy, United Kingdom, and other
countries of similar economic scope based on historic sales figures for products
competitive with or comparable to the Licensed Products) (hereinafter, a
"Material Market") for the Licensed Products, the parties will negotiate in good
faith to attempt to achieve a mutually agreeable adjustment to the Net Sales
Minimum to reflect the loss of such market for the applicable period(s) of the
Term. In the event that the difficulty in registration pertains to any or all of
the Associated Matter and not to the "Kanye West" trademark, and Licensor
exercises its discretion hereunder to prohibit distribution and sale in such
market, and the country in which such difficulty arises is a Material Market,
the parties will negotiate in good faith to attempt to achieve a mutually
agreeable adjustment to the Net Sales Minimum to reflect the loss of such market
for the applicable period(s) of the Term, but in such event the adjustment shall
be no greater than a *(*%) reduction of the Net Sales Minimum for the applicable
Sales Year.

B.

Licensed Products. Men's and women's fragrances, skin care products and solely
the following related personal fragrance enhanced beauty care products: body
lotions, body crème, hand crème, body butter, body mist, bath and shower gel,
bath oil, body oil, dusting powder, after shave balm or gel, deodorant stick,
bath soap, incense, room fragrances and scented candles (but excluding cosmetic
products, hair care products and other skin care products not set forth herein),
which are manufactured, produced, sold, distributed, promoted and advertised by
Licensee in the Licensed Channels of Distribution, as defined below, and which
bear the Licensed Mark, as defined below, under this Agreement. Licensee shall
cause the Licensed Products to be launched on retail shelves in commercially
reasonable quantities (the "Product Launch Date") no later than *.

C.

Licensed Mark. The trademarks "KANYE WEST" and any approved secondary marks,
approved logos, the approved signature of the artist known as "KANYE WEST" (the
"Artist"), and the approved likeness of Artist and any derivative thereof, and
such other trademarks as are, from time to time, agreed to and approved in
writing by Licensor, which approval will not be unreasonably withheld. Licensor
acknowledges and agrees that the name "Kanye West" will be used either alone or
in association with other words or phrases in connection with the Licensed
Products. Nevertheless, the manner and style of the lettering and placement of
the term "Kanye West" on the bottle and packaging of such Licensed Products and
any other words or phrases proposed to be used in conjunction with such term
shall be subject to Licensor's approval in accordance with the applicable
provisions of Article 7 hereof.

D.

Net Sales. The term "Net Sales" shall mean the gross invoice price of all
Licensed Products shipped by or on behalf of the Licensee including but not
limited to its Subsidiaries, Affiliates or any sub-licensees, except that sales
by Perfumania Holdings, Inc. and its





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




2




--------------------------------------------------------------------------------







Subsidiaries and Affiliates (collectively, the "Perfumania Group") shall not be
deemed sales by the Subsidiaries, Affiliates, sub-licensees of Licensee for
purposes of determining the gross invoice price upon which Net Sales is derived
under this Agreement, minus (i) any documented actual allowances for damaged or
returned Licensed Products, (ii) any documented credits for the return of
Licensed Products to Licensee actually accepted or destroyed in the field, and
(iii) any documented and bona fide trade and quantity discounts or allowances
(including margin or markdown allowances) actually taken with respect to the
Licensed Products (collectively, "Permitted Reductions"). The total Permitted
Reductions in any Sales Year during the Initial Term and Renewal Term for all
customers other than department store customers ("Non-Department Store
Customers") shall in no event exceed * (*%) percent of the gross invoice price
of all Licensed Products shipped by or on behalf of the Licensee to such Non
Department Store Customers in such Sales Year. The total Permitted Reductions in
any Sales Year during the Initial Term and Renewal Term for all department store
customers shall in no event exceed * (*%) of the gross invoice price of all
Licensed Products shipped by or on behalf of the Licensee to such department
store customers in such Sales Year. In computing Net Sales, no costs incurred in
manufacturing, selling, advertising or distributing the Licensed Products and no
indirect expenses shall be deducted, nor shall there be any deduction for
uncollectible accounts. Licensed Products shall be deemed sold when shipped,
distributed, billed, sold or paid for, whichever occurs first.

Subject to the exception for the Perfumania Group set forth in this Article 1 D,
in the event of sales by Licensee of Licensed Products to a marketing
organization, individual, distributor or any other company in whole or in part
controlled by Licensee for ultimate sale to a retailer, or in any transaction
other than an arm's length transaction, the invoice price used to determine Net
Sales hereunder shall be the invoice price at which the Licensed Products are
resold by any such person or entity to an unrelated retailer in an arm's length
transaction. Licensed Products shall be deemed sold when shipped, distributed,
billed, sold or paid for, whichever occurs first.

Licensee covenants and agrees that sales made by Licensee, Parlux and their
respective Subsidiaries or Affiliates, sub-licensees or distributors to any and
all members of the Perfumania Group shall be bona fide, arms length transactions
at prices that are consistent with historical practices and reasonably
comparable to those prices charged to third party distributors which are not
Affiliates or Subsidiaries of Licensee or Parlux. Licensee and Parlux will
provide Licensor with access to historical sales records to enable Licensor to
audit compliance by Licensee with the foregoing covenant.

E.

Subsidiary. Any person, corporation or other entity that is more than 50%,
directly or indirectly, owned by Licensee.

F.

Affiliate.

Any person, corporation or other, which directly or indirectly controls, is
controlled by, or is under common control with a party. "Control" shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies of any such person, corporation or entity, through
ownership of voting securities, by contract or otherwise.





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




3




--------------------------------------------------------------------------------

G.

Sales Year. Each twelve (12) month period during the Term, as defined below, of
this Agreement, commencing on the first date of shipment of Licensed Products by
Licensee or its distributor or sub-licensee in commercially reasonable
quantities (the "First Shipment Date") for the first line of Licensed Products
to be launched by Licensee or its distributor or sub-licensee, and ending on
each anniversary thereof. If the First Shipment Date in Sales Year 1 occurs on
other than the first day of the month, then Sales Year 1 shall end on the last
day of the month in which the anniversary of the First Shipment Date occurs and
all subsequent Sales Years shall end on the anniversary of such date.

ARTICLE 2
Grant Of License

A.

Upon the terms and conditions of this Agreement, Licensor hereby grants to
Licensee, during the Term, as defined below, of this Agreement, the sole and
exclusive right and license to use the Licensed Mark in the Licensed Channels of
Distribution, as defined below, in the Territory as a trademark in connection
with the manufacture, promotion, sale and distribution solely of the Licensed
Products and on all related packing materials, containers, promotional material,
publicity, sales, advertising, newspaper, magazine, radio, television, cinema
and similar media presently existing or that may exist in the future, in
connection solely with the creation, manufacture, introduction, marketing,
distribution, sale and advertising of the Licensed Products, through the
channels used to manufacture, sell, distribute, advertise and promote Licensed
Products of comparable prestige design and quality as described in paragraphs
7A(i) and 7B of Article 7 below (collectively, the "Licensed Channels of
Distribution"). Licensor acknowledges and agrees that it will not license the
name "Kanye" or any variation of the "Kanye West" name in connection with the
Licensed Products to any other parties other than Licensee hereunder during the
Term of this Agreement.

B.

Licensor shall not, during the Term, as defined below, of this Agreement and in
the Territory, grant to any third party any rights to use the Licensed Mark or
any derivative thereof in connection with Licensed Products in Licensed Channels
of Distribution.  It is understood and agreed that this Agreement shall pertain
only to the Licensed Products for sale in the aforesaid Licensed Channels of
Distribution and does not extend to any other product or service or other
territory or other distribution channel, unless otherwise agreed to by the
parties as evidenced by a mutually executed written amendment of this Agreement,
specifically setting forth the further intention and agreement of Licensee and
Licensor to do so. Except for the rights to use the Licensed Mark solely in
connection with the manufacture and sale of the Licensed Products in the
Territory through the Licensed Channels of Distribution expressly provided for
herein, Licensor reserves all rights to the use of the Licensed Mark. Licensee
shall have the right to sub-license the Licensed Mark to Parlux Fragrances, Inc.
("Parlux"), subject to and on the same terms and conditions as set forth in this
Agreement and so long as Parlux guarantees in writing to Licensor the
performance by Parlux and Licensee of all the terms, obligations, warranties,
restrictions, payments and conditions contained in this Agreement as though
Parlux was a party hereto. It is the essence of this Agreement that Licensee
enter into a sub-license agreement with Parlux within the time period set forth
in this Agreement and that Parlux guarantees in writing to Licensor the
performance by Licensee and Parlux of all the terms, obligations, restrictions,
warranties, payments and conditions contained in this Agreement and





4




--------------------------------------------------------------------------------

any exhibits or agreements incorporated by reference herein. Failure to enter
into a sublicense agreement with Parlux in the time provided and upon the
foregoing terms and conditions shall afford Licensor the immediate right to
terminate the Agreement upon written notice and retain all payments which may
have been previously paid to Licensor under this Agreement, and Licensor shall
thereafter have no further obligations to Licensee hereunder.

C.

Licensor and Artist each agree not to promote any products described herein as
Licensed Products utilizing any other brand during the Term of this Agreement
including without limitation the brand "Kanye" or any other variant of the
"Kanye West" name; provided however, that neither Artist nor Licensor shall be
in breach of this Agreement in the event any sponsors of any events in which
Artist participates, including but not limited to any tours, television
programs, films or special events, are companies in the business of selling
fragrance products, provided that the sale of fragrance products is not their
primary business (neither Artist nor Licensor shall be in breach of the
foregoing in the event that Artist does not have final control over the
engagement of any such sponsors), and provided further that Artist shall not be
precluded from using or wearing any products whatsoever in the ordinary course,
but Artist shall not publicly disclose that he wears any fragrance brands that
are not Licensed Products hereunder, except those fragrance brands in which
Iconic has an interest. Furthermore, Artist shall not be precluded from
editorializing in connection with any products described herein as Licensed
Products (utilizing any other brand) on Artist's "blog" in a complimentary
fashion or otherwise, provided however, that Artist shall not be free to
disparage or make any negative or derogatory comments about other fragrance
brands in which Licensee or Parlux has an interest.

ARTICLE 3
Exclusivity of License

Licensor will not grant any other license effective during the Term, as defined
below, of this Agreement for the use of the Licensed Mark on or in connection
with Licensed Products through Licensed Channels of Distribution in the
Territory. Licensor may use or grant others the right to use the Licensed Mark
on or in connection with goods of all other types and descriptions in the
Territory. Licensor acknowledges that Licensee or its sub-licensees or
distributors presently manufacture and/or distribute in parts of the Territory
products similar to or the same as the Licensed Products covered by this
Agreement, which bear other trademarks. Licensor further acknowledges that
Licensee will be obtaining other licenses for the manufacture and/or
distribution of other similar lines during the Term, as defined below, of this
Agreement. Licensee will not, during the Term, as defined below, of this
Agreement and thereafter, attack either Licensor's title in and to the Licensed
Mark or the validity of this License.

ARTICLE 4
Term of Agreement

Subject to the rights of termination set forth in this Agreement, the initial
term of this Agreement (the "Initial Term"), shall commence on the date of
execution hereof (the "Effective Date") and shall terminate five (5) years
following the First Shipment Date, but in no event later





5




--------------------------------------------------------------------------------







than April 30, 2015. Licensee shall have the option to renew this Agreement for
an additional three- year period under the terms set forth in this Agreement
applicable to such renewal period (the "Renewal Term") provided:

A.

The Guaranteed Minimum Royalty (as hereinafter defined) for each Sales Year of
the Initial Term of this Agreement which, by the terms of this Agreement, are
due to be paid prior to the expiration of the Initial Term have been paid in
full prior to the expiration of the Initial Term;

B.

Licensee has achieved in Sales Years 1 through 4 Net Sales, in the aggregate, of
at least $* and has paid its Sales Royalty on such Net Sales;

C.

Licensee is not otherwise in material breach of any terms or conditions of the
Agreement, unless Licensor waives in writing any such breach;

D.

Licensor has not otherwise exercised its rights set forth herein to terminate
this Agreement.

E.

Licensee gives Licensor notice in writing of its intent to renew no later than
sixty (60) days following the end of Sales Year 4 and no earlier than the end of
Sales Year 4.

The Initial Term and the Renewal Term are collectively referred to in this
Agreement as the "Term."

ARTICLE 5
Confidentiality-Publicity

A.

Each party (each a "Restricted Party") (i) shall, and shall cause its officers,
directors, managers, members, employees, attorneys, accountants, auditors and
agents (collectively, "Representatives"), to the extent such persons have
received any Confidential Information, and their Affiliates and their
Representatives, to the extent such entities have received any Confidential
Information, as a result of or in connection with or in relation to the conduct
and performance of this Agreement, to maintain in strictest confidence the terms
of this Agreement and any and all information relating to the parties that is
proprietary to each party, as applicable, or otherwise not available to the
general public including, but not limited to, this Agreement, any of the terms
of this Agreement, information about royalties, warrants, marketing strategies,
marketing plans, customer lists, supplier information, distribution channels,
contacts at such suppliers, customers and distributors, information related to
costs and profits, employees, finances, businesses and operations and activities
of each party or their Affiliates, and all notes, analyses, compilations,
studies, forecasts, interpretations or other documents prepared by a party or
its Representatives or Affiliates which contain, reflect or are based upon, in
whole or in part, the information furnished to or acquired by such party
("Confidential  Information") and (ii) shall not disclose, and shall cause its
Representatives, its Affiliates and their Representatives not to disclose,
Confidential Information to any entity except as required by law, regulation or
legal process or by the requirements of any securities exchange on which the
securities of a party





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




6




--------------------------------------------------------------------------------

hereto are listed or quoted (as reasonably determined by such party) and (iii)
shall not use, and shall cause its Representatives, its Affiliates and their
Representatives not to use, the Confidential Information other than for the
purposes anticipated by this Agreement. The provisions of this paragraph shall
not apply with respect to:

1.

any information that is generally available to the public other than as a result
of disclosure in violation of the foregoing;

2.

any information that is known to the recipient thereof prior to disclosure
thereof by the disclosing party or independently developed by the recipient;

3.

any otherwise confidential information that is disclosed to a Party by a third
party and such disclosure by the third party is not, to the best knowledge of
such receiving Party, in violation of any confidentiality agreement that such
third party has with the other Party to this Agreement; or

4.

information that is required to be disclosed by judicial or administrative order
or required to be disclosed to enforce the terms and conditions hereof.

B.

All press releases and other public announcements related to this Agreement and
the business contemplated herein shall, subject to applicable law and applicable
disclosure obligations as required by law, be produced and released by Licensee,
subject to Licensor's reasonable prior approval, for release by Licensee.
 Licensor shall refer all press inquiries concerning this Agreement and Licensed
Products to Licensee for handling.  For purposes hereof, the Artist shall be
free without prior approval of Licensee to handle impromptu media interviews and
question and answer sessions in which the subject of this Agreement or Licensed
Products is raised.

ARTICLE 6
Duties of Licensee

A.

Best Efforts. During the Term of this Agreement, Licensee will use its best
efforts to exploit the rights herein granted throughout the Territory and to
sell directly or through its Licensor approved sub-licensee or distributors
through the Licensed Channels of Distribution the maximum quantity of Licensed
Products consistent with the high standards and prestige represented by the
Licensed Mark.

B.

Design and Sample Making. Licensor shall not be responsible for the production,
design or sample making of the Licensed Products and Licensee shall bear all
costs related thereto.

ARTICLE 7
Quality Standards

A.

Manufacture of Licensed Products: Quality Control.





7




--------------------------------------------------------------------------------

(i)

The contents and workmanship of Licensed Products shall be at all times of the
highest quality consistent with the reputation, image and prestige of the
Licensed Mark, and Licensed Products shall be distributed and sold with
packaging and sales promotion materials appropriate for such high quality
products. The Parties agree that the Licensed Products shall be of the same or
similar premium quality and prestige as that of the Paris Hilton, Britney Spears
and Jennifer Lopez fragrance brands as of the date of this Agreement.

(ii)

All Licensed Products shall be manufactured, labeled, sold, distributed and
advertised in accordance with all applicable national, state and local laws and
regulations.

(iii)

Licensee shall submit to Licensor the fragrance, scent, packaging and other
material, designs, pre-production samples, design concepts, sketches, colors,
tags, containers and labels and advertising and marketing materials and any
other matter utilizing the Licensed Mark or Associated Matter for Licensor's
review and approval, which approval shall not be unreasonably withheld: however,
should Licensor fail to respond to written requests for approval within twenty
(20) days of receipt of such requests, Licensor shall be deemed to have approved
the item or items for which approval was requested.

(iv)

During the Term of this Agreement, upon Licensor's request, Licensee shall
submit, free of charge to Licensor, a then current production sample of each
Licensed Product marketed. Production samples submitted by Licensee for this
purpose may be retained by Licensor and Licensor will pay Licensee for any
additional production samples Licensor requests and retains at prices equal to
Licensee's actual costs. All Licensed Products to be sold hereunder shall be at
least equal in quality to the samples presented to Licensor. Licensor and its
duly authorized representatives shall have the right, upon reasonable advance
notice and during normal business hours, at Licensor's expense, to examine
Licensed Products in the process of being manufactured and to inspect all
facilities utilized by Licensee or its sub- licensee in connection therewith.

B.

Distribution.  In order to maintain the reputation, image and prestige of the
Licensed Mark, during the first six (6) months following the initial launch of
any new line of Licensed Products, subject to the limitations set forth below,
Licensee and its sub-licensee or distributor shall only sell Licensed Products
to better department stores (as defined below) and specialty stores (including
those better department and specialty stores in Canada and Puerto Rico),
including perfumeries and travel retail outlets, but thereafter may sell
Licensed Products to those retailers and distributors that sell prestige
designer and celebrity fragrances such as the Paris Hilton, Britney Spears and
Jennifer Lopez fragrance brands. For purposes hereof, the term "better
department stores" shall describe the category and type of department stores
that includes without limitation those stores identified on Schedule 7B hereto.
Notwithstanding the foregoing, Licensor shall be kept informed of the general
make up of the Licensed Channels of Distribution with respect to each product
line of the Licensed Products. For each line of Licensed Products, Licensee
shall not be permitted to begin selling into the mass market until at least
twelve months after the First Shipment Date of such line. However, if requested
by Licensor, in the event that the Artist is in the midst of another campaign
that Licensor reasonably believes will be impaired by sales of Licensed Products
into the mass market, such twelve-month period will be extended for an
additional three months. If Licensee has a First Shipment Date for a new line of
Licensed Products within the first fifteen months following the First Shipment
Date for the previous line





8




--------------------------------------------------------------------------------

of Licensed Products, then Licensee shall be free to begin selling the
previously launched line to mass market upon the First Shipment Date of the new
line, but in no event earlier than twelve months following the First Shipment
Date of the previous line. The previous line may be shipped to customers in the
mass market up to thirty days before it may first be sold hereunder, provided
that it does not appear on mass market retail shelves until the date which is
twelve to fifteen months (as applicable) following the First Shipment Date of
each previous line. Sales into the mid-tier market, which shall include without
limitation international (excluding Canada and Puerto Rico, which are included
above in the department store and specialty store category) and stores such as
JC Penney and Sears, shall be permitted no earlier than six (6) months after the
First Shipment Date with respect to each line of Licensed Product.

C.

Product Design. Throughout the Term of this Agreement, Licensor and Licensee
shall work together in good faith in deciding the types of articles of Licensed
Products that Licensee may manufacture, sell, and market, all subject to
Licensor's reasonable approval. Licensee shall provide Licensor with a product
development plan for each line of all Licensed Products, which plan may include
Licensee's assessment of market needs and competitive positioning, and such
additional information as reasonably requested by Licensor.

(i)

Licensee and Licensor shall jointly establish product development calendars,
under which at appropriate agreed points throughout the development process of
Licensed Products, Licensee shall make available to Licensor the concepts,
materials, fabrications (if applicable), packaging and other relevant contents
of each line of all Licensed Products for Licensor's prior written approval as
to concept interpretation, workmanship and quality and to assure that Licensed
Products are consistent in quality with comparable prestige products such as
those referred to in Section 7A(i) above and with Licensor's standing and
reputation with the public. The parties shall make every reasonable effort to
adhere to the product development calendars.

(ii)

For each new line of Licensed Products (other than items from prior lines to be
continued), Licensee shall prepare and deliver to Licensor, for its prior
written approval, product concepts and specifications for those Licensed
Products that it proposes to include in such line in accordance with the
approved product development plan. The various lines of Licensed Products shall
be created from such initial concepts and specifications, which shall then be
modified and developed cooperatively by Licensor and Licensee until Licensor has
approved, in writing, a line which, including items from prior lines to be
continued, is consistent with the approved product development plan.

(iii)

Upon Licensor's approval in accordance with this Section, Licensee shall prepare
and deliver product assortments/samples for each line of Licensed Products,
together with the carding, tags, labels and packaging ("Packaging Materials")
intended to be used with them and Licensee's internal sales materials for that
product introduction, and all advertising and promotional materials to be used
in connection therewith, for Licensor's prior written approval. Once Licensor
approves the bottle design and execution and the cap and collar thereto,
Licensee shall be permitted to commence production of the bottle, cap and
collar.  Such production may proceed even if Licensor has not yet approved the
bottle contents, packaging materials and any advertising or promotional
materials associated therewith. Subject to the foregoing, Licensee shall not
commence commercial production of any item or matter utilizing the Licensed
Mark,





9




--------------------------------------------------------------------------------

including but not limited to the Packaging Materials, until Licensor has
approved in writing a final product assortment and the associated Packaging
Materials and all other items or matter utilizing the Licensed Mark. Licensee
expressly acknowledges that all approved sample Licensed Products and all
original, approved production specification drawings, models, molds and patterns
therefor (collectively "Sample Materials") will be Licensor's property and
Licensee shall surrender these Sample Materials to Licensor immediately upon the
expiration or termination of the Term. Approval of an item or Licensed Product
which uses particular artwork does not imply approval of such artwork with a
different item or Licensed Product or of such item or Licensed Product with
different artwork. Licensee acknowledges that Licensor's approval of an item or
Licensed Product does not imply approval of, or license to use, any non-Licensor
controlled elements contained in any item or Licensed Product. After a sample of
an item has been approved, Licensee shall not make any changes without
resubmitting the modified item for Licensor's written approval. All decisions by
Licensor shall be subject to the approval timing and other approval procedures
that are set forth in Section 7A above and any disapproval of any Licensed
Product shall be made in Licensor's reasonable discretion, and shall be
accompanied with an explanation and a proposed solution or alternative design,
concept and/or execution. Should Licensor fail to give its approval, Licensor
agrees to engage in good faith negotiations with Licensee to solve whatever
objections Licensor may have. After such negotiations conclude and an agreement
is not reached, then Licensor's disapproval shall be final and binding and shall
not be subject to review in any proceeding.

(iv)

All Packaging Materials shall be submitted to Licensor with product affixed in
either actual form or actual digital image for review and final approval in
accordance with the terms hereof. All fees, if any, associated with the
acquisition of any image of the Artist to be used in connection with the
Packaging Materials shall be the responsibility of Licensee.

D.

Legal Notices/Quality Control.  The license granted hereunder is conditioned
upon Licensee's full and complete compliance with the marking provisions of the
trademark, patent and copyright laws of the United States and other countries in
the Territory.

(i)

The Licensed Products, as well as all promotional, packaging and advertising
material relative thereto, shall include all appropriate legal notices as
required by applicable law.

(ii)

The Licensed Products shall be of a quality at least equal to comparable
prestige fragrance products as set forth in Article 7, and marketed by Licensee,
in conformity with a standard sample reasonably approved in writing by Licensor.

(iii)

Licensee covenants and agrees that all the Licensed Product shall be
manufactured, sold, marketed and advertised in compliance with all applicable
laws, rules and regulations (collectively, "Laws").  Licensee shall pretest a
sampling of all proposed and approved Licensed Products and shall cause truthful
labeling regarding the care, maintenance, and use to be affixed to the Licensed
Products as required by the Laws. Licensee shall immediately inform Licensor in
writing of any complaint by any governmental or other regulatory or
self-regulatory body relevant to the Licensed Products, and the status and
resolution thereof. Licensee shall act expeditiously to resolve any such
complaint. Licensee covenants on behalf of itself and on behalf of all of
Licensee's manufacturers, that it shall not use child labor, prison labor and
shall only employ persons whose presence is voluntary, and shall





10




--------------------------------------------------------------------------------







otherwise provide employees with a safe and healthy workplace in compliance with
all applicable Laws, including but not limited to wage and hour Laws, including
minimum wage, overtime, and maximum hours, shall comply with all discrimination
and other labor Laws, and all environmental Laws.

(iv)

In the event of Licensee's unapproved or unauthorized manufacture, distribution,
use or sale of any Licensed Products or any packaging materials bearing any
reference to the Licensed Mark, including promotional and advertising materials,
or the failure of Licensee to comply with any provisions of this Section 7,
Licensor shall have the right to: (a) immediately revoke Licensee's rights with
respect to any such Licensed Products licensed under this Agreement, and/or (b)
at Licensee's expense, confiscate or order the destruction of such unapproved,
unauthorized or non-complying products, packaging materials or other materials.
Such right(s) shall be in addition to and without prejudice to any other rights
Licensor may have under this Agreement or otherwise.

(v)

Licensee covenants and agrees that: (a) All Licensed Products manufactured, sold
and distributed hereunder will be merchantable and fit for the purpose for which
they are intended; (b) the Licensed Products will conform at all times to all
applicable federal, state and local laws, rules, regulations, ordinances and
other enactments provided in the Territory or otherwise applicable, and all
applicable industry standards, including but not limited to, those relating to
product safety; and (c) all Licensed Products will conform in all respects to
the samples approved by Licensor and that Licensee will not distribute or sell
any Licensed Products which are of a quality or standard inferior to or
different from the approved quality or are injurious to the reputation and
goodwill associated with the Licensed Mark.

ARTICLE 8
Guaranteed Minimum Royalty

In consideration of the license granted hereunder and the other covenants and
obligations of Licensor hereunder, Licensee shall pay to Licensor the greater of
(A) the Sales Royalty provided by Section 9(A) based on Licensee's Net Sales
during each Sales Year of the Term, or (B) the Guaranteed Minimum Royalty (which
are nonrefundable, recoupable advances against certain Sales Royalties) as
follows:

The Initial Term

 

 

 

Sales Year 1

$*

 

 

Payable as follows:

$* as a nonrefundable, recoupable advance against certain Sales Royalties, on or
before the end of the Shareholder Approval Period (defined below) (i.e. 150 days
following the Effective Date, or 170 days following the Effective Date if the
Extended Review Period (defined below) is in effect per Article 20 below).





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




11




--------------------------------------------------------------------------------










Sales Year 2

$*

 

 

Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *

 

 

Sales Year 3

$*

 

 

Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *

 

 

Sales Year 4

$*

 

 

Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *

 

 

Sales Year 5

$*

 

 

Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *

The Guaranteed Minimum Royalty for the entire Initial Term shall be $*. The
Guaranteed Minimum Royalty for each Sales Year during the Initial Term shall be
credited only against the Sales Royalty due during the Initial Term.

The Renewal Term

 

 

 

Sales Year

$*

 

 

Sales Year 6

$* due by *

 

 

Payable as follows:

$* due by *

$* due by *

$* due by *

 

 

Sales Year 7

$*





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




12




--------------------------------------------------------------------------------










Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *

Sales Year 8

$*

Payable as follows:

$* due by *

$* due by *

$* due by *

$* due by *




The Guaranteed Minimum Royalty for the entire Renewal Term shall be $*. The
Guaranteed Minimum Royalty for each Sales Year during the Renewal Term shall be
credited only against the Sales Royalty due during the Renewal Term.

During the Term, on a quarterly basis, Licensee shall pay to Licensor the
greater of an amount equal to the Minimum Guaranteed Royalty or the actual Sales
Royalty, as defined below, due on Net Sales for such quarterly period.

The Sales Royalty, as defined below, paid for any Sales Year of the Initial Term
in excess of the Guaranteed Minimum Royalty due in such Sales Year (hereinafter,
"Initial Term Excess Royalty"), shall be credited against the Guaranteed Minimum
Royalty due to Licensor for any other Sales Year of the Initial Term ("Rollover
Guaranteed Minimum Royalty Credit"). The Sales Royalty, as defined below, paid
for any Sales Year of the Renewal Term in excess of the Guaranteed Minimum
Royalty due in such Sales Year (hereinafter, "Renewal Term Excess Royalty"),
shall be credited against the Guaranteed Minimum Royalty due to Licensor for any
other Sales Year of the Renewal Term. In no event shall any Initial Term Excess
Royalty be credited against any Sales Year in the Renewal Term or any Renewal
Term Excess Royalty be credited against any Sales Year in the Initial Term.
Notwithstanding the foregoing, on a quarterly basis during the Term, Licensee
shall pay to Licensor the greater of an amount equal to the Guaranteed Minimum
Royalty (subject to any Rollover Guaranteed Minimum Royalty Credit set forth in
the previous sentence) or the actual Sales Royalty due on the Net Sales for such
quarterly period.

ARTICLE 9
Sales Royalty: Accountings; Withholding Taxes

A.

Licensee shall pay to Licensor a royalty of * percent (*%) on Net Sales in each
Sales Year (the "Sales Royalty").

B.

The Sales Royalty hereunder shall be accounted for and paid quarterly within
thirty (30) days after the close of each quarterly period ending March 31, June
30, September 30 and December 31 during the Term of this Agreement (or portion
thereof in the event of prior termination for any reason or if in Sales Year 1
the First Shipment Date occurs on any date other





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




13




--------------------------------------------------------------------------------

than the first or last day of a calendar quarter). The Sales Royalty payable for
each quarterly period during each Sales Year shall be computed on the basis of
Net Sales during such Sales Year, with a credit for any Guaranteed Minimum
Royalty and Sales Royalty payments made to Licensor for said Sales Year. It is
the essence of this Agreement that payment of the Sales Royalty, the Guaranteed
Minimum Royalty and any other amounts payable under this Agreement shall be
guaranteed in writing by Parlux.

C.

All payments made hereunder by Licensee to Licensor shall be made in dollars in
lawful currency of the United States of America.  All payments, along with a
copy of all reports, shall be sent to the address of Licensor first above
written, or to such other address as Licensor may designate in writing. The
receipt or acceptance by Licensor of any royalty statement, or the receipt or
acceptance of any royalty payment made, shall not prevent Licensor from
challenging the validity or accuracy of such statement or payment in accordance
with the provisions of Section 9E below. Late payments shall incur interest at
the rate of one half percent (0.5%) per month from the date such payments were
originally due provided written notice of default in payment is provided by
Licensor to Licensee.

D.

Licensee's obligations for the payment of the Sales Royalty as provided herein
shall survive expiration or termination of this Agreement, and will continue for
so long as Licensee and/or its affiliates or sub-licensees continue to sell or
otherwise market the Licensed Products in accordance with the terms hereof.

E.

All payments made by Licensee under this Agreement shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, turnover, sales, value added stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (individually or
collectively, "Taxes"), now or hereafter imposed, levied, collected, withheld or
assessed by any tax or other governmental authority (a "Governmental
Authority"), excluding all present and future income taxes imposed on the
Licensor or any of its direct or indirect members ("Excluded Taxes"). In the
event that any Taxes (other than any Excluded Taxes) are now or hereafter
required to be imposed, levied, collected, withheld, paid and/or assessed under
applicable law from, or in respect of, any amount otherwise payable to the
Licensor hereunder (including any turnover, sales, value-added or similar type
of Taxes imposed by any Governmental Authority and for which the Licensor and/or
any of its direct or indirect members or beneficial owners are
liable)(individually or collectively, the "Non-Excluded Taxes"), then the amount
so payable by Licensee to the Licensor shall be increased and grossed- up to the
extent necessary to yield to the Licensor and its direct and indirect members
and beneficial owners (after payment, and/or the taking into account, of all
such Non-Excluded Taxes) the amount specified in the Agreement as being payable
to the Licensor. Whenever any Non-Excluded Taxes are payable by the Licensee, as
promptly as possible thereafter Licensee shall send to the Licensor a certified
copy of an original official receipt received or other documentary evidence by
Licensee showing payment thereof. If Licensee fails to pay any Non-Excluded
Taxes when due to the appropriate Government Authority or fails to remit to the
Licensor the required receipts or other required documentary evidence, Licensee
shall indemnify the Licensor and all of its direct and indirect members and
other beneficial owners for any incremental Taxes and any interest or penalties
that may become payable by the Licensor or any of its direct or indirect members
or beneficial owners as a result of any such failure. The agreements in this
subsection shall survive the termination of this Agreement and the payment of





14




--------------------------------------------------------------------------------







all amounts payable hereunder.  The requirements of this Section 9E shall apply,
provided that Licensor is a domestic (United States) business such as a
corporation or limited liability company. If Licensor is a domestic partnership,
then such requirements shall only apply if Licensor has no foreign partners.

ARTICLE 10
Net Sales Minimums

A.

Initial Term.

 

Net Sales Minimum for Sales Year 1:

 

$ *

 

Net Sales Minimum for Sales Year 2:

 

*

 

Net Sales Minimum for Sales Year 3:

 

*

 

Net Sales Minimum for Sales Year 4:

 

*

 

Net Sales Minimum for Sales Year 5:

 

*

 

Total Net Sales Minimum:

 

$ *

 

 

 

 

B.

Renewal Term

 

Net Sales Minimum for Sales Year 6:

 

*

 

Net Sales Minimum for Sales Year 7:

 

*

 

Net Sales Minimum for Sales Year 8:

 

*

 

Total Net Sales Minimum:

 

*




D.

In the event that Licensee fails to meet its Net Sales Minimum in any Sales Year
(including during the Renewal Term if applicable), provided that it promptly
pays its Guaranteed Minimum Royalty for such Sales Year within thirty (30) days
after the close of such Sales Year, Licensee shall not be deemed in breach of
the Agreement on account of any shortfall in Net Sales against the Net Sales
Minimum for such Sales Year. Failure to pay the Guaranteed Minimum Royalty
within the time provided, shall afford Licensor an automatic right to terminate
the Agreement. If Licensee fails to meet the Net Sales Minimum in any Sales Year
after the first three (3) Sales Years (including such failure during the Renewal
Period if applicable), Licensor may terminate this Agreement, upon notice to
Licensee, notwithstanding Licensee's payment of the Guaranteed Minimum Royalty
for the Sales Year in which Licensee failed to meet the Net Sales Minimum
resulting in such termination. Licensee shall have no obligation to pay the
Guaranteed Minimum Royalty or to make any further sales of Licensed Products for
any period following the date of termination. Notwithstanding the foregoing,
such termination shall not relieve Licensee of any other obligations that
survive termination of this Agreement in accordance with paragraph 18N below.





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




15




--------------------------------------------------------------------------------







ARTICLE 11
Advertising and Promotion

Licensee and its sub-licensee and distributors will jointly spend in the
Territory for "Consumer Advertising and Promotion" (as defined below) no less
than the following:

A.

Initial Term

Sales Year 1

*% of the greater of the Net Sales Minimum or actual Net Sales (for purposes of
Sales Year 1, expenditures for Consumer Advertising and Promotion that are made
after the Effective Date and prior to the commencement of Sales Year 1 shall be
credited to Sales Year 1 for purposes of this required minimum). In the event
that the expenditure for Consumer Advertising and Promotion in a Sales Year is
less than the minimum required under this Article 11, Licensee or its
sub-licensee or distributor must spend the shortfall on Consumer Advertising and
Promotion during the first quarter of the next Sales Year. Any shortfall
remaining at the end of such first quarter shall be remitted to Licensor.

Sales Year 2

*% of the greater of the Net Sales Minimum or actual Net Sales

Sales Year 3

*% of the greater of the Net Sales Minimum or actual Net Sales

Sales Year 4

*% of the greater of the Net Sales Minimum or actual Net Sales

Sales Year 5

*% of the greater of the Net Sales Minimum or actual Net Sales

B.

Renewal Term

Sales Year 6

*% of the greater of the Net Sales Minimum or actual Net Sales

Sales Year 7

*% of the greater of the Net Sales Minimum or actual Net Sales

Sales Year 8

*% of the greater of the Net Sales Minimum or actual Net Sales

C.

In the event that Licensee launches a new line of Licensed Products in any of
Sales Years 2 through 5 of the Initial Term or Sales Years 6 through 8 of the
Renewal Term, in the Sales Year in which launch occurs, the Consumer Advertising
and Promotion commitment for such Sales Year for the new line shall be increased
by *%. For example, if a new line is launched in Sales Year 4, the Consumer
Advertising and Promotion commitment for the new line in that year would be *%
(*% as required above plus a *% increment for just the year of launch with
respect to Net Sales of only the new line). Notwithstanding the foregoing, the
Consumer Advertising and Promotion commitment, expressed as a percentage of
aggregate Net Sales in any Sales Year, cannot be less than the Guaranteed
Minimum Royalty in such Sales Year, expressed as a percentage of Net Sales.





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




16




--------------------------------------------------------------------------------

D.

"Consumer Advertising and Promotion" shall be understood to include newspapers,
magazines, television, radio, signage/billboards (including related artwork and
production charges for these five categories) cooperative advertising, retailer
demonstration charges, retailers' catalogues, gifts with purchase (including the
free portion of seasonal value sets), marketing collateral materials, direct
mail, remittance envelopes, blow-ins, billing inserts (both scented and
unscented), product samples, pamphlets, free goods (including those to Licensor
for events and other public relations activities), free aspect of seasonal value
sets, selling assistant programs, window and counter displays (including
testers, dummies, counter cards and other visual aids), in-store demonstrators
and models, special events, contests, publicity and promotions.

E.

Licensor undertakes, and Artist agrees, subject to Artist's prior professional
commitments, at Licensee's request to make Artist available at reasonable
intervals and for reasonable periods (which shall involve at least five (5)
appearances in each Sales Year of the Term) for promotional tie-ins serving to
associate Artist with the Licensed Products. During the Term and in the
Territory, Licensee shall also be entitled to the non-exclusive use of Artist's
approved likeness, and approved signature solely for advertising, packaging and
promotional purposes upon Licensor's approval first being obtained in each
instance, which approval shall not be unreasonably withheld or delayed.
Licensor's failure to approve any representation of Artist's signature or
likeness within twenty (20) days of written request therefor shall be deemed an
approval thereof. Licensor shall make every reasonable effort, in light of his
busy schedule and subject to his prior professional commitments, at the request
of the Licensee and upon at least twenty (20) days written notice, to arrange
for Artist's cooperation for a reasonable number of publicity photographs,
launch parties, personal appearances and radio and TV interviews (which shall be
included in Artist's obligations of five (5) appearances discussed above).
Licensee shall pay for all reasonable costs involved in providing Artist and two
of Artist's personal assistant/manager(s) with round-trip first-class travel
(including ground transportation) and five star hotel accommodations (separate
rooms), food and other related expenses mutually agreed upon in advance of each
appearance attended by Artist at Licensee's request. The above commitments by
Artist shall not include any musical performances by Artist unless otherwise
agreed in writing by the parties and subject to a mutually approved budget
(including additional round trip travel and accommodation riders for dancers,
etc). Licensee shall pay for the reasonable costs involved in providing Artist's
stylist, production person and two security guards with round- trip economy
class air travel and lodging, food and other related expenses mutually agreed
upon in advance of each appearance attended by Artist at Licensee's request. If
Artist fails to appear for a scheduled Licensor approved event (other than for
reasons out of his control such as health reasons, bad weather conditions
grounding his assigned aircraft), Licensee will have the right to deduct its
non-refundable, directly related, reasonable out of pocket expenses incurred in
connection with each specific event from the Sales Royalty. The failure to
appear at a scheduled event could have a material adverse effect on the
Licensee's ability to market the Licensed Products. Budgets for the above travel
shall be discussed and agreed upon by the Parties prior to travel bookings.
Expenses incurred by Licensee under this paragraph shall be included in the
Consumer Advertising and Promotion commitment.

F.

Licensee shall not advertise or promote any of the Licensed Products in any
publication or communications medium that is reasonably likely to damage the
goodwill of the Licensed Mark and shall not offer any premiums, bundling or
tie-ins with other products without





17




--------------------------------------------------------------------------------

Licensor's prior written consent. Licensor and Artist and their respective
reputations and businesses shall not in any way be used in any illegal, vulgar,
obscene, immoral, unsavory or offensive manner. Licensee shall obtain, at its
sole cost and expense, all third party consents and approvals necessary in
connection with advertising and promotional activities. If at any time during
the Term, the commercial value of Artist's name and image is substantially
impaired by reason of his conviction of a felony or any other crime involving
moral turpitude and that such conduct will materially diminish the ability of
Licensee to sell the Licensed Products, Licensee shall have the right to
terminate this Agreement following which the parties shall have no further
obligations hereunder except as provided herein.

ARTICLE 12
Sales Statement; Books and Records: Audits

A.

Sales Statement. Licensee shall deliver to Licensor at the time each Sales
Royalty payment is due, a reasonably detailed report in accordance with
Generally Accepted Accounting Principles signed by an officer of Licensee and
Parlux and certified as true, accurate and complete, identifying separately by
SKU number the items, quantities and Net Sales of each style of Licensed Product
sold by Licensee and/or its Affiliates, Subsidiaries, and/or sub- licensees
during the quarter for which payment is being made, and any other information
reasonably requested by Licensor in connection therewith. Each such report shall
include, in addition to the total number of each Licensed Product sold and the
royalty due thereon, a detailed presentation of the computation of royalties,
including the quantities and Net Sales of each item sold, and the application of
any credits. A statement shall be rendered for each quarter whether or not any
royalties are due. Such information shall be maintained in confidence by and on
behalf of Licensor, subject to disclosure only as required by law or to enforce
the terms and conditions of this Agreement. Notwithstanding the foregoing,
Licensor acknowledges and agrees that Licensee shall not be selling the Licensed
Products into the market. Sales will actually be made by Parlux and the books
and records reflecting such sales shall be in the exclusive control and
possession of Parlux so that any reporting required herein shall be generated by
Parlux based on the accounting records of Parlux.

Licensee and Parlux shall deliver to Licensor, not later than ninety (90) days
after the close of each Sales Year during the Term of this Agreement (or portion
thereof in the event of prior termination for any reason), a statement, prepared
in accordance with GAAP, signed by a duly authorized officer relating to said
entire Sales Year, setting forth the same information required to be submitted
by Licensee in accordance with the first paragraph of this Article and also
setting forth the information concerning expenditures for the Consumer
Advertising and Promotion of Licensed Products during such Sales Year required
by Article 11 hereof.

B.

Books and Records; Audits. Licensee and Parlux shall prepare and maintain, in
such manner as will allow its accountants to audit same in accordance with GAAP
complete, accurate and separate books of account and records (specifically
including without limitation the originals or copies of documents supporting
entries in the books of account) in which accurate entries will be made covering
all transactions, including advertising expenditures, arising out of or relating
to this Agreement. Licensee and Parlux shall keep separate general ledger
accounts for such matters that do not include matters or sales related to this
Agreement.  Licensor and its duly authorized representatives shall have the
right, for the duration of this Agreement and for





18




--------------------------------------------------------------------------------







three (3) years thereafter, during regular business hours and upon seven (7)
business days advance notice (unless a shorter period is appropriate in the
circumstances), to audit said books of account and records and examine all other
documents and material in the possession or under the control of Licensee and/or
Parlux with respect to the subject matter and the terms of this Agreement,
including, without limitation, invoices, credits and shipping documents, and to
make copies of any and all of the above. All such books of account, records,
documents and materials shall be kept available by Licensee and/or Parlux for at
least three (3) years after the end of the Sales Year to which they relate.

If, as a result of any audit of Licensee's and/or Parlux's books and records, it
is shown that Licensee's and/or Parlux's payments were less than the amount
which should have been paid by an amount equal to * (*%) percent or more of the
payments actually made with respect to sales occurring during the period in
question, Licensee and/or Parlux shall reimburse Licensor for the cost of such
audit and shall make all payments required to be made to eliminate any
discrepancy revealed by said audit together with interest accruing thereon
within ten (10) days after Licensor's demand therefor.

C.

Licensee shall submit to Licensor for its prior written approval an annual
business plan, which shall include specific product offerings, advertising and
marketing strategies for distribution and sale of the Licensed Products, and
sales forecasts. Such plan shall be delivered to Licensor at least ninety (90)
days prior to the beginning of each Sales Year, except that with respect to
Sales Year 1 the plan shall be delivered within one hundred and twenty (120)
days prior to the First Shipment Date.

D.

Licensee's and/or Parlux's obligations to maintain the records and provide audit
rights as provided herein shall survive expiration or termination of this
Agreement, and will continue for three (3) years after Licensee and/or its
distributors or sub-licensees have ceased to manufacture, to have manufactured,
sell or otherwise market the Licensed Products in accordance with the terms
hereof.

ARTICLE 13
Indemnification and Insurance

A.

Indemnification of Licensor. Licensee hereby agrees to save and hold Licensor
and its officers, directors, members, managers, representatives, agents and
employees ("Indemnitees") harmless of and from and to indemnify them against any
and all claims, suits, injuries, losses, liability, demands, damages and
expenses (including, subject to subparagraph D below, Licensor's reasonable
attorneys' fees and expenses) which any Indemnitee may incur or be obligated to
pay, or for which any Indemnitee may become liable or be compelled to pay in any
action, claim or proceeding against it, for or by reason of any acts, whether of
omission or commission, that may be committed or suffered by Licensee or any of
its servants, agents or employees in connection with Licensee's performance of
this Agreement, including but not limited to those arising out of (i) any use of
any of Licensor's intellectual property by Licensee, its subsidiaries and/or
affiliates or sub-licensees in connection with the Licensed Products not
expressly authorized under this Agreement (ii) the sale or use of the Licensed
Products, (iii) any allegedly unauthorized use of any patent, process, idea,
method, or device in connection with the





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




19




--------------------------------------------------------------------------------

Licensed Products except as authorized by this Agreement, (iv) any claims,
suits, losses and damages arising out of alleged defects in the Licensed
Products, (v) any failure of Licensee, or any person, firm, or entity acting
under or through Licensees, to comply with the provisions of this Agreement or
to comply with any applicable laws, rules and regulations (including, without
limitation all SEC regulations), (vi) the manufacture, labeling, sale,
distribution or advertisement of any Licensed Product by Licensee in violation
of any national, state or local law or regulation or the breach of Article 5
hereof, or (vii) the death of, or injury to, persons or damage to property, and
(viii) third party claims of infringement of intellectual property rights,
including copyrights, trademark (other than the Licensed Mark), trade dress
and/or patent claims. The provisions of this paragraph and Licensee's
obligations hereunder shall survive the expiration or termination of this
Agreement. This indemnity shall not apply to the extent any claim, suit, injury,
loss, liability, demand, damage or expense arises out of the negligence or
willful misconduct of Licensor. Licensee shall give Licensor prompt written
notice of any such claim, demand or suit.

B.

Insurance Policy. Licensee shall procure and maintain at its own expense in full
force and effect at all times during which Licensed Products are being sold,
with a qualified AA or higher rated insurance carrier acceptable to Licensor, a
public liability insurance policy with a general liability insurance, products
liability insurance, errors and omissions insurance and worker's compensation
insurance having the minimum coverages specified as follows:

Commercial General Liability Insurance for limits of $2,000,000 per occurrence
Bodily Injury and Property Damage Combined, $1,000,000 per occurrence Personal &
Advertising Injury, $2,000,000 aggregate Products and Completed Operations
Liability, Workers Compensation of $1,000,000 per occurrence and $10,000,000
umbrella coverage each occurrence for General Liability and Product Damage, with
Cargo coverage of up to $25,000,000.

Such insurance policies shall provide for at least thirty (30) days prior
written notice to said parties of the cancellation or substantial modification
thereof. Licensor shall be a named insured on each such policy. Such insurance
may be obtained by Licensee in conjunction with a policy which covers products
other than Licensed Products.

C.

Evidence of Insurance. Licensee shall, from time to time upon reasonable request
by Licensor, promptly furnish or cause to be furnished to Licensor evidence in
form and substance satisfactory to Licensor of the maintenance of the insurance
required by subparagraph B above, including, but not limited to, copies of
policies, certificates of insurance (with applicable riders and endorsements)
and proof of premium payments. Nothing contained in this paragraph shall be
deemed to limit in any way the indemnification provisions of the subparagraph A
above.

D.

Notice. Licensor will give Licensee notice of any action, claim, suit or
proceeding in respect of which indemnification may be sought and Licensee shall
defend such action, claim, suit or proceeding on behalf of Licensor. In the
event appropriate action is not taken by Licensee within thirty (30) days after
its receipt of notice from Licensor, then Licensor shall have the right, but not
the obligation, to defend such action, claim, suit or proceeding and in such
defense Licensor may, subject to Licensee's indemnity obligation under
subparagraph A above, be





20




--------------------------------------------------------------------------------

represented by its own counsel. In any case, the Licensor and the Licensee shall
keep each other fully advised of all developments and shall cooperate fully with
each other in all respects in connection with any such defense as is made.
Nothing contained in this paragraph shall be deemed to limit in any way the
indemnification provisions of the subparagraph A above except that in the event
appropriate action is being taken by Licensee by counsel reasonably acceptable
to Licensor, with respect to any non-trademark or intellectual property, action,
claim, suit or proceeding. Licensor shall not be permitted to seek
indemnification from Licensee for attorneys' fees and expenses incurred without
the consent of Licensee. In connection with the aforesaid actions, claims and
proceedings, the parties shall, where no conflict of interest exists, seek to be
represented by common reasonably acceptable counsel. In connection with actions,
claims or proceedings involving trademark or other intellectual property matters
which are subject to indemnification hereunder, Licensor shall at all times be
entitled to be represented by its own counsel, for whose reasonable fees and
disbursements it shall be entitled to indemnification hereunder.

ARTICLE 14
The Licensed Mark

A.

Licensee shall not join any name or names with the Licensed Mark so as to form a
new mark, unless and until Licensor consents thereto in writing. Licensee
acknowledges the validity of the Licensed Mark, the secondary meaning associated
with the Licensed Mark, and the rights of Licensor with respect to the Licensed
Mark in the Territory in any form or embodiment thereof and the goodwill
attached or which shall become attached to the Licensed Mark in connection with
the business and goods in relation to which the same has been, is or shall be
used. Sales by Licensee shall be deemed to have been made by Licensor for
purposes of trademark registration and all uses of the Licensed Mark by Licensee
shall inure to the benefit of Licensor. Licensee shall not, at any time, do or
suffer to be done, any act or thing which may in any way materially adversely
affect any rights of Licensor in and to the Licensed Mark or any registrations
thereof or which, directly or indirectly, may materially reduce the value of the
Licensed Mark or detract from its reputation.

B.

At Licensor's request, Licensee shall execute any documents, including
registered user agreements, reasonably required by Licensor to confirm the
respective rights of Licensor in and to the Licensed Mark in each jurisdiction
in the Territory and the respective rights of Licensor and Licensee pursuant to
this Agreement.  Licensee shall cooperate with Licensor, in connection with the
filing and the prosecution by Licensor of applications to register or renew the
Licensed Mark for Licensed Products sold hereunder in each jurisdiction in the
Territory where Licensee has reasonably requested the same in accordance with
this Agreement. Such filings and prosecution shall be at the expense of
Licensor. Nothing contained herein shall obligate Licensor to prosecute any
trademark application outside the U.S. which is opposed or rejected in any
country after the application is filed, provided, however, that any such
prosecution shall go forward if (a) Licensee requests same; (b) Licensee pays
for same directly; and (c) such prosecution is in Licensor's name and directed
by Licensor.  Licensor shall cooperate fully with any such prosecution. If the
prosecution fails, Licensee shall receive no credit for the monies it expended
in connection therewith; if the prosecution succeeds, Licensee





21




--------------------------------------------------------------------------------

shall be entitled to receive a credit for the monies it expended in connection
therewith against any Sales Royalty due Licensor from sales derived in the
country of such prosecution.

C.

Licensee shall use the Licensed Mark in each jurisdiction in the Territory
strictly in compliance with the legal requirements obtaining therein and shall
use such markings in connection therewith as may be required by applicable legal
provisions. Licensee shall cause to appear on all Licensed Products and on all
materials on or in connection with which the Licensed Mark is used, such
legends, markings and notices as may be reasonably necessary in order to give
appropriate notice of any trademark, trade name or other rights therein or
pertaining thereto.

D.

Licensee shall never challenge the validity of the Licensed Mark or any
application for registration thereof, or any trademark registration thereof, or
any rights of Licensor therein. The foregoing shall not be deemed to prevent
Licensee from asserting, as a defense to a claim of breach of contract brought
against Licensee by Licensor for failure to perform its obligations hereunder,
that its ceasing performance under this Agreement was based upon Licensor's
failure to own the `Kanye West' trademark in the United States of America,
provided that it is established in a court of law that Licensor does not own the
`Kanye West' trademark in the United States of America, that the `Kanye West'
trademark is owned by a third party so as to preclude the grant of the license
provided herein.

E.

Licensee shall promptly notify Licensor of any counterfeiting or other
infringement of the Licensed Mark, or any diversion of the Licensed Products
from the Licensed Channels of Distribution, of which Licensee becomes aware.
Licensor shall have the right, but not the obligation, to institute legal action
or take any other actions which it deems necessary to protect its interest in
the Trademarks, and Licensee shall fully cooperate with Licensor in any such
action, provided that any out-of-pocket expenses of Licensee incurred in
connection therewith are paid or reimbursed by Licensor or credited against any
Sales Royalty due thereafter to Licensor. Any monetary recovery (the "Licensor
Recovery") resulting from any such action shall be allocated between Licensor
and Licensee as follows: first, all out of pocket expenses incurred by Licensor
and Licensee in prosecuting such action (the "Recovery Expenses") shall be paid
to Licensor and Licensee as actually incurred by each; second, Licensor shall be
paid an amount equal to the balance of the Licensor Recovery, after deducting
the Recovery Expenses, times the Royalty Rate; and third, Licensor shall receive
twenty-five (25%) percent and Licensee shall receive seventy-five (75%) percent
of the remaining balance of the Licensor Recovery. If Licensor declines to
institute or continue any legal action, Licensee may, with the consent of
Licensor, which will not be unreasonably withheld, institute or continue same in
its name, at its sole expense, in which event any monetary recovery (the
"Licensee Recovery") resulting therefrom shall be allocated between Licensor and
Licensee as follows: first, the Recovery Expenses shall be paid to Licensor and
Licensee in the amounts actually incurred by each; second, Licensor shall be
paid an amount equal to the balance of the Licensee Recovery, after deducting
the Recovery Expenses, times the Royalty Rate; and third, Licensor shall receive
twenty-five (25%) percent and Licensee shall receive seventy-five (75%) percent
of the remaining balance of the Licensee Recovery. Should the amount of the
recovery under this paragraph not be sufficient to pay 100% of the Recovery
Expenses, then the allocation hereunder shall be adjusted on a pro-rata basis in
proportion to the relative amounts of Recovery Expenses incurred by each of
Licensor and Licensee.





22




--------------------------------------------------------------------------------

F.

Licensor shall not be required to protect, indemnify or hold Licensee harmless
against, or be liable to Licensee for, any liabilities, losses, expenses or
damages which may be suffered or incurred by Licensee as a result of any
infringement or allegation thereof by any other person, firm or corporation,
other than by reason of Licensor's breach of the representations made and
obligations assumed herein.

G.

Ownership of all intellectual property rights, whether recognized currently or
in the future, including, without limitation, copyright, patent, trade secret
and trademark rights, in the Licensed Products and in all formulae, designs,
logos, artwork, packaging, copy, literary text, advertising material and
promotion material of any sort utilizing the Licensed Mark, including all such
material developed by Licensee (collectively, the "Work"), shall vest in
Licensor, and title thereof shall be in the name of Licensor. All such items and
all Licensed Products shall bear the copyright and trademark notices as are
reasonable and customary and any other legal notices, which Licensor may from
time to time prescribe. Notwithstanding the foregoing, the parties hereto
understand and agree that the formulae and scents shall be owned by a third-
party fragrance house, which fragrance house shall agree directly with either
Licensee or Parlux and Licensor that, during and after the Term of the Agreement
such formulae and scents shall be exclusive to Licensor. Any and all additions
to, and new renderings, modifications or embellishments of the Work shall,
notwithstanding their invention, creation and use by Licensee and/or its
representatives, affiliates and/or sub-licensees, if applicable, be and remain
the property of Licensor, and Licensor may use, and license others to use the
Work, subject only to the provisions of this Agreement. Licensee shall advise
Licensor of specific Work to be developed, designed and/or manufactured by third
parties (collectively, "Developers") and shall provide Licensor with the names
and addresses of all such Developers. Licensee shall impose restrictions on such
Developers, including but not limited to having such Developers execute
confidentiality, trademarks acknowledgement and anti-pirating and
anti-infringement agreements and/or letter agreements guaranteeing the
Developers' compliance with the provisions of this Agreement. Licensee shall
obligate each Developer to covenant in its agreement that it will not
subcontract any of its obligations to develop, design or manufacture Licensed
Products or Work without the prior written approval by the Licensor. The right,
title and interest in and to any samples or prototypes of the Work, including
any modifications or improvements thereto, that are submitted by Licensee or
Parlux to Licensor for approval, but (i) which are not approved by Licensor (ii)
not then used in connection with the Licensed Mark or the Licensed Products and
(iii) are not confusingly similar to the Work ultimately approved or used by the
Licensor in connection with the Licensed Mark (provided that any reference to or
inclusion of the Licensed Mark is removed from such Work), shall revert to
Licensee or, as applicable, to the designer or fragrance house that designed,
developed prepared and provided such Work.

H.

Licensee shall not use any other tradenames, trademarks or other designations
including, without limitation, Licensee's own corporate name or tradename in
connection with the Licensed Mark in any consumer advertising and publicity,
labeling, packaging or printed matter utilized by Licensee in connection with
the Licensed Products. Licensee may, however, use its own corporate name or
tradename in connection with the Licensed Products in transactions between and
among the parties hereto, and with Manufacturers, merchants, wholesale customers
and others relating to: the manufacture of Licensed Products; the creation and
development of designs, styles, advertising, promotional materials, packaging,
printed matter and labeling of the Licensed Products; and the wholesale sale of
the Licensed Products. Licensee





23




--------------------------------------------------------------------------------

shall not use the Licensed Mark in combination with any other names or marks to
form a new mark and shall not use the Licensed Mark as a tradename or in any
other manner other than in connection with the manufacture, distribution, sale
and promotion of Licensed Products under this Agreement. Licensee will at all
times make reference on the Licensed Products and on all packaging and
promotional materials used in connection therewith that the Licensed Mark is
under license from the Licensor. For clarification purposes and avoidance of
doubt, Licensee and its sub-licensees and distributors may use their corporate
names on the labeling of Licensed Products to indicate the identity and location
of the manufacturer and/or distributor of Licensed Products as is customary
solely in order to comply with applicable labeling laws and regulations.
Moreover, Licensee and its sublicensees and/or distributors shall be permitted
in trade press articles and media interviews or question and answer sessions, on
their websites, in their catalogues and company literature to identify the
Artist and the Licensed Products as one of several licensors and brands included
in Licensee's or its sublicensees' or distributors' catalogue of brands and
product lines.

ARTICLE 15
Defaults; Termination

A.

The following conditions and occurrences shall constitute "Events of Default" by
Licensee:

(i)

the failure to pay Licensor the full amount due it under any of the provisions
of this Agreement by the prescribed date for such payment;

(ii)

the failure to deliver full and accurate reports pursuant to any of the
provisions of this Agreement by the prescribed due date therefor;

(iii)

the making or furnishing of a knowingly false statement in connection with or as
part of any material aspect of a report, notice or request rendered pursuant to
this Agreement;

(iv)

the failure to maintain the insurance required by Article 12;

(v)

the use of the Licensed Mark in an unauthorized or unapproved manner;

(vi)

Licensee's use of other trademarks on or in association with the Licensed
Products, without prior written consent of Licensor;

(vii)

the commencement against Licensee of any proceeding in bankruptcy, or similar
law, seeking reorganization, liquidation, dissolution, arrangement,
readjustment, discharge of debt, or seeking the appointment of a receiver,
trustee or custodian of all or any substantial part of Licensee's property, not
dismissed within sixty (60) days, or Licensee's making of an assignment for the
benefit of creditors, filing of a bankruptcy petition, its acknowledgment of its
insolvency or inability to pay debts, or taking advantage of any other provision
of the bankruptcy laws;





24




--------------------------------------------------------------------------------







(viii)

the material breach of any other material promise or agreement made herein (or
any agreements or exhibits incorporated by reference herein) including but not
limited to (1) the failure of Licensee to enter into a sublicense agreement with
Parlux as set forth in this Agreement including Section 2 hereof or (2) the
failure of Licensee to launch the Licensed Products on retail shelves in
commercially reasonable quantities by *.

B.

In the event Licensee fails to cure an Event of Default, (in the event such
Event of Default is curable) within thirty (30) days after written notice of
default is transmitted to Licensee or within such further period as Licensor may
allow, this Agreement shall, at the option of Licensor, be terminated, on notice
to Licensee.

C.

In the event Licensor breaches this Agreement, Licensor shall have thirty (30)
days after written notice of such breach is transmitted to Licensor, or within
such further period as Licensee may allow, to cure such breach (in the event
such breach is curable), failing which this Agreement shall, at the option of
Licensee, be terminated on notice to Licensor.

D.

Upon the expiration or termination of this Agreement for any reason, in the
event this Agreement is not renewed as provided in Article 4 above, or in the
event of the termination or expiration of a renewal term of this Agreement,
Licensee, except as specified in Article 16 below, will immediately discontinue
use of the Licensed Mark, will not resume the use thereof or adopt any colorable
imitation of the Licensed Mark or any of its parts, will promptly deliver and
convey to Licensor within no later than ninety (90) days from such termination
(free of all liens and encumbrances) (i) all plates, engravings, silk- screens,
or the like used to make or reproduce the Licensed Mark and its designs, but not
the bottle mold or tooling which Licensor shall be entitled to purchase or
recover as provided below; and (ii) all items affixed with likeness or
reproductions of the Licensed Mark, whether Licensed Products, labels, bags,
hangers, tags or otherwise, and, upon request by Licensor, will assign to
Licensor such rights as Licensee may have acquired in the Licensed Mark. In the
event that this Agreement expires or is terminated by Licensor due to Licensee's
default, Licensor shall have an option, but not an obligation, to purchase the
bottle mold and tooling for the Licensed Products, free of all liens and other
encumbrances, at a price equal to Licensee's cost for same established by
submission of bill(s) from supplier and satisfactory proof of payment for same.
Licensor shall pay such cost as follows: by wire transfer in advance.  Licensor
shall exercise its aforesaid option within thirty (30) days after Licensee's
submission of documents establishing cost. Notwithstanding the foregoing, if
Licensor has terminated this Agreement due to Licensee's default, Licensor, at
its option, shall be entitled, in exercising its purchase option, to deduct from
the cost price an amount equal to the Sales and Guaranteed Minimum Royalties
Licensor is entitled to recover, for which deduction Licensee shall receive a
credit. In the event Licensor exercises its aforesaid option, Licensee shall be
precluded forever from using the bottle molds or tools and from selling or
otherwise transferring or licensing any rights whatsoever in the molds or tools
to any third party. In the event that Licensor does not exercise its aforesaid
option, Licensee shall not use the bottle molds or tools or sell or otherwise
transfer or license any rights whatsoever in the bottle mold or tools to any
third party for a period of two (2) years after the determination of the fair
market value. In the event of any permitted use of the bottle mold and/or tools
by Licensee, Licensee shall not use in connection therewith the Licensed Mark,
any trademark confusingly similar thereto, any trade dress associated with the
Licensed Products, any advertising or





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




25




--------------------------------------------------------------------------------

promotional materials used in connection with the Licensed Products or any other
markings or materials which would cause a reasonable consumer to believe that
any new items sold using the bottle mold and tools are authorized by Licensor or
in some way associated with the Licensed Mark. Any permitted sale or license of
the bottle mold and/or tools by Licensee shall prohibit in writing the purchaser
or licensee from using the Licensed Mark, and confusingly similar trademark and
any such trade dress, advertising, promotional materials, markings or other
materials and shall expressly make Licensor a third party beneficiary of such
provision.

ARTICLE 16
Rights on Expiration or Termination

A.

If this Agreement expires or is terminated for any reason, Licensee shall cease
to manufacture Licensed Products (except for work in process or to balance
component inventory) but shall be entitled, for an additional period of six (6)
months only, on a non-exclusive basis, to sell and dispose of its inventory
subject, however, to the provisions of paragraph D of this Article. Such sales
shall be made subject to all of the provisions of this Agreement and to an
accounting for and the payment of Sales Royalty thereon but not to the payment
of Guaranteed Minimum Royalties. Such accounting and payment shall be made
monthly. If Licensor has entered into a license agreement with a new distributor
to replace Licensee, then Licensor shall be permitted to purchase Licensee's
remaining inventory at Licensee's cost plus ten (10%) percent to cover carrying
and handling charges for purposes of distribution by the new licensee. Upon
termination of this Agreement, Licensee shall take commercially reasonable
efforts to allocate appropriate stock of Licensed Product in order not to have
excess stock at the end of the Term. In the event excess stock of Licensed
Product is not sold at the end of the Term, Licensee shall have the
non-exclusive right for six (6) months (the "Sell-Off Period") from the end of
the Term to sell through the Licensed Product pursuant to this Agreement.
Licensee agrees to refrain from "dumping" any articles of Licensed Products in
the market during the Sell-Off Period. "Dumping" shall mean the distribution of
the Licensed Products at volume levels significantly above Licensee's prior
sales practices with respect to Licensed Products, and at price levels so far
below prior sales practices with respect to Licensed Products as to disparage
the Licensed Products.

B.

In the event of termination in accordance with Article 15 above, Licensee shall
pay to Licensor, the Sales Royalty then owed to it pursuant to this Agreement
for Net Sales made through the date of termination or otherwise.

C.

Notwithstanding any termination in accordance with Article 15 above, Licensor
shall have and hereby reserves all rights and remedies which it has, or which
are granted to it by operation of law, this Agreement, or in equity, including
but not limited to, the right to enjoin the unlawful or unauthorized use of the
Licensed Mark, and to collect royalties payable by Licensee pursuant to this
Agreement and to be compensated for damages for breach of this Agreement.

D.

Upon the expiration or termination of this Agreement and no later than 20 days
after such expiration or termination, Licensee shall deliver to Licensor a
complete and accurate schedule of Licensee's inventory of Licensed Products, and
of related work in process then on hand, including components and products and
materials in the process of manufacture (including any such items held by
Subsidiaries, Affiliates, sublicensees or others on behalf of Licensee)





26




--------------------------------------------------------------------------------

(hereinafter referred to as "Inventory"). Such schedule shall be prepared as of
the close of business on the date of such expiration or termination and shall
reflect Licensee's cost of each such item. Notwithstanding anything contained to
the contrary in this Agreement, Licensor thereupon shall have the option,
exercisable by notice in writing delivered to Licensee within thirty (30) days
after its receipt of the complete Inventory schedule, to purchase all, but no
less than all, of the Inventory, free of all liens and other encumbrances, for
an amount equal to the lowest Licensee's selling price. In the event such notice
is sent by Licensor, Licensee shall deliver to Licensor or its designee all of
the Inventory referred to therein within thirty (30) days after Licensor's said
notice and, in respect of any Inventory so purchased, assign to Licensor all
then outstanding orders from Licensee to its suppliers and to Licensee from its
customers. Licensor shall pay Licensee for such Inventory by wire transfer in
advance of the delivery of such Inventory to Licensor. No Sales Royalty shall be
payable to Licensor with respect to any such inventory purchased by Licensor.

E.

Immediately upon the expiration or termination of this Agreement for any reason,
Licensor shall have the free and unrestricted right to grant other parties one
or more licenses to use the Licensed Mark in connection with the manufacture,
sale, distribution or advertising and promotion of Licensed Product in the
Territory or to enter into such other transactions as it desires for the use of
the Licensed Mark with Licensed Products or in any other manner, without any
obligation of any kind to Licensee. The right of Licensee to sell items of
Inventory under this Section is non-exclusive only and shall not in any manner
limit Licensor's right to enter into other licenses or transactions.

ARTICLE 17
Sublicensing and Distribution

A.

(i)

(i)

The performance of Licensee hereunder is of a personal nature.  Therefore,
neither this Agreement nor the license or other rights granted hereunder may be
assigned, sublicensed or transferred by Licensee, whether to a Subsidiary or
Affiliate, nor may Licensee delegate any of Licensee's obligations under this
Agreement without Licensor's prior written approval, such approval not to be
unreasonably withheld or delayed. Any attempted assignments, transfer, or
sublicenses by Licensee without such approval shall be void and a material
breach of this Agreement. Notwithstanding the foregoing, Licensee shall have the
right, subject to the terms of this Agreement including but not limited to
Section 2 hereof, to sub-license the Licensed Mark to Parlux Fragrances, Inc. or
to assign this Agreement to Parlux Fragrances, Inc.

(ii)

Consolidation.

This Agreement shall not terminate if Licensee is merged with, acquired by or
otherwise consolidated with or into another entity if (a) the surviving entity
has a net worth under GAAP equal to or greater than that of Licensee, (b) the
surviving entity owns or controls, directly or indirectly, a majority of the
stock or assets of Licensee, (c) the surviving entity has assumed all of
Licensee's obligations hereunder, and (d) the surviving entity has retained
substantially all of the infrastructure of Licensee's sub-licensee, Parlux
Fragrances, Inc., for the development, marketing, merchandising, manufacturer
and sales of prestige fragrance brands to department and specialty stores.





27




--------------------------------------------------------------------------------







B.

Subject to the Licensed Channels of Distribution set forth in this Agreement,
Licensee shall be entitled to use distributors in the Territory in connection
with its sale of Licensed Products under this Agreement with the prior written
approval of Licensor. No such distributor, however, shall be entitled to
exercise any of Licensee's rights hereunder except for the sale of Licensed
Products which have been approved by Licensor hereunder.

ARTICLE 18
Miscellaneous

A.

Representations. The Parties respectively represent and warrant that they have
full right, power and authority to enter into this Agreement and perform all of
their obligations hereunder and that they are under no legal impediment which
would prevent their signing this Agreement or consummating the same. Licensor
represents and warrants that it has the right to license the Licensee the "Kanye
West" trademark in connection with Licensed Products in the United States of
America (and with respect to countries and regions outside of the United States
of America within the Territory, to the extent and at such time (and not
retroactively) that Licensor receives a trademark registration for such
trademark), and that Licensor has not granted any other existing license to use
the `Kanye West' or "Kanye" trademark in connection with Licensed Products in
the Territory and that no such license will be granted during the Term of this
Agreement except in accordance with the provisions hereof.  Licensor makes no
representations or warranties except as expressly provided herein.

B.

Licensor's Rights. Notwithstanding anything to the contrary contained in this
Agreement (except for the provisions of Section 17A(ii), to which this Section
18B shall be subject), Licensor shall not have the right to enter into
agreements with third parties pursuant to which it may grant a license to use
the Licensed Mark in connection with the manufacture, distribution and/or sale
of Licensed Products covered hereunder in the Territory or provide consultation
and design services with respect to such Licensed Products in the Territory
prior to the termination or expiration of this Agreement.

C.

Licensor's Retail Stores. In the event Licensor opens one or more retail stores
or boutiques selling various products bearing the Licensed Mark, Licensee agrees
to sell Licensed Products to Licensor for sale in such stores at regular listed
retail prices less a *% (*) percent discount. Licensee further agrees that any
sales pursuant to this paragraph shall be included in the computation of Net
Sales for any applicable Sales Year hereunder.

D.

Governing Law; Entire Agreement. This Agreement shall be construed and
interpreted in accordance with the laws of the State of New York applicable to
agreements made and to be performed in said State, contains the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof (including all exhibits referred to herein), supersedes
all prior oral or written understandings and agreements relating thereto and may
not be modified, discharged or terminated, nor may any of the provisions hereof
be waived, orally.





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




28




--------------------------------------------------------------------------------

E.

No Agency. Nothing herein contained shall be construed to constitute the Parties
hereto as partners or as joint venturers, or either as agent of the other, and
licensee shall have no power to obligate or bind Licensor in any manner
whatsoever.

F.

No Waiver. No waiver by either party, whether express or implied, of any
provision of this Agreement, or of any breach or default thereof, shall
constitute a continuing waiver of such provision or of any other provision of
this Agreement. Acceptance of payments by Licensor shall not be deemed a waiver
by Licensor of any violation of or default under any of the provisions of this
Agreement by Licensee.

G.

Void Provisions. If any provision or any portion of any provision of this
Agreement shall be held to be void or unenforceable, the remaining provisions of
this Agreement and the remaining portion of any provision held void or
unenforceable in part shall continue in full force and effect.

H.

Construction. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted. If any words or phrases in this Agreement shall have
been stricken out or otherwise eliminated, whether or not any other words or
phrases have been added, this Agreement shall be construed as if those words or
phrases were never included in this Agreement, and no implication or inference
shall be drawn from the fact that the words or phrases were so stricken out or
otherwise eliminated.

I.

Force Majeure. Neither party hereto shall be liable to the other for delay in
any performance or for the failure to render any performance under the Agreement
(other than payment to any accrued obligation for the payment of money) when
such delay or failure is by reason of lockouts, strikes, riots, fires,
explosions, blockade, civil commotion, epidemic, insurrection, war or warlike
conditions, terrorism or threat of terrorism, the elements, embargoes, act of
God or the public enemy, compliance with any law, regulation or other
governmental order, whether or not valid, or other similar causes beyond the
control of the party effected. The party claiming to be so affected shall give
notice to the other party promptly after it learns of the occurrence of said
event and of the adverse results thereof. Such notice shall set forth the nature
and extent of the event. The delay or failure shall not be excused unless such
notice is so given. Notwithstanding any other provision of this Agreement,
either party may terminate this Agreement if the other party is unable to
perform any or all of its obligations hereunder for a period of six (6) months
by reason of one or more of the foregoing force majeure events as if the date of
termination were the date set forth herein as the expiration date hereof. If
either party elects to terminate this Agreement under this paragraph, Licensee
shall have no further obligations for the Guaranteed Minimum Royalty beyond the
date of termination (which shall be prorated if less than a Sales Year is
involved) and Licensee shall be obligated to pay any Sales Royalty which is then
due or becomes due.

J.

Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the parties, their respective successors, Licensor's transferees
and assigns and Licensee's permitted transferees and assigns.





29




--------------------------------------------------------------------------------

K.

Resolution of Disputes. Any controversy or claim arising out of, in connection
with, or relating to this Agreement except as set forth in paragraph 18(L)
below, shall be determined by arbitration by a three person arbitration panel at
the office of the American Arbitration Association sitting in New York, New
York. Both Parties shall share equally the cost of such arbitration (except each
shall bear its own attorney's fees).  Any decision rendered by the arbitrators
shall be final and binding, and judgment may be entered in any court having
jurisdiction. Notwithstanding anything to the contrary herein, due to the
irreparable harm that would result from certain actual or threatened violations
of this Agreement (including but not limited to copyright infringement claims),
where either party is seeking only injunctive relief (e.g., a temporary
restraining order, temporary injunction or permanent injunction), such party may
file suit or bring an application for such injunctive relief in any federal or
state court of competent jurisdiction without violating this Agreement.

L.

Governing Law, Trademarks. Notwithstanding Section 18(K), in the event of a
dispute between the parties hereto arising out of trademark infringement or
ownership of trademarks and trademark registrations, such dispute shall be
brought in a court of competent jurisdiction in the New York County, New York
and the parties hereby irrevocably submit to personal jurisdiction in such venue
for all such proceedings. Any such lawsuit shall be construed and enforced in
accordance with the laws of the State of New York, excluding any conflicts of
law rule or principle which might refer such construction to the laws of another
state or country. In such event each party hereby (i) submits to personal
jurisdiction in the State of New York for the enforcement of this Agreement and
(ii) waives any and all personal rights under the law of any other state or
country to object to jurisdiction within the State of New York for the purposes
of litigation to enforce this Agreement.

M.

Consolidation. Notwithstanding anything contained to the contrary in this
Agreement (a) this Agreement shall not terminate if Licensor is merged or
otherwise consolidated into another entity, which is the surviving entity. (b)
Licensor shall be entitled to assign this Agreement to any entity to which the
Licensed Mark is assigned.

N.

Survival. The provisions of paragraphs 12, 13, 16, 17, 18 and 20 (together with
such other provisions herein which either expressly or by their nature survive
expiration or termination of this Agreement) shall survive any expiration or
termination of this Agreement.

O.

Paragraph Headings. The paragraph headings in this Agreement are for convenience
of reference only and shall be given no substantive effect.

P.

Entire Agreement; Amendments. This Agreement, inclusive of the Exhibits hereto,
contains the entire understanding of the parties hereto with regard to the
subject matter contained herein, and supersedes all other prior representations,
warranties, agreements, understandings or letters of intent between or among any
of the parties hereto. This Agreement shall not be amended, modified or
supplemented except by a written instrument or agreement signed by each of the
parties.

Q.

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same





30




--------------------------------------------------------------------------------

instrument. In addition, signed signature pages transmitted by facsimile or
scanned into an image file and transmitted via email shall be deemed due
execution of the Agreement.

ARTICLE 19
Notices

Any notice or other communications required or permitted by this Agreement to be
given to a party will be in writing and will be considered to be duly given when
sent by certified mail or registered mail, return receipt requested, or by
recognized overnight courier such as UPS or Federal Express, to the party
concerned to the following persons or addresses (or to such other persons or
addresses as a party may specify by notice to the other):

If to Licensor:

Mascotte Holdings, Inc.

c/o Davis Shapiro Lewit & Hayes, LLP

689 Fifth Avenue, 5th Floor

New York, NY 10022

Attention: Alison Finley, Esq.

If to Licensee:

Iconic Fragrances, LLC

1608 N.W. 84th Avenue

Miami, FL 33126

Attention: Rene Garcia, President




Notice of the change of any of the foregoing addresses shall be duly given by
either party to the other in the manner herein provided.

ARTICLE 20
Conditions

A.

This Agreement shall only be effective upon satisfaction of the following
conditions (hereinafter, collectively, the "Conditions"): (i) within sixty (60)
days of the Effective Date, Parlux Fragrances, Inc. ("Parlux") executes a
sub-license agreement with Licensee, pursuant to which Parlux agrees to serve as
the exclusive sub-licensee and distributor of the Licensed Products for a period
equal to the Term of the Agreement; (ii) Parlux provides a written guaranty to
Licensor guaranteeing all of Licensee's obligations to Licensor under the
Agreement, and (iii) within one hundred fifty (150) days of the Effective Date,
the Parlux shareholders (a) if required, approve the sub-license agreement
between Iconic and Parlux and (b) if required, approve the issuance of warrants
to Iconic in a quantity sufficient to satisfy any commitment made by Licensee to
Licensor with respect to the issuance of Parlux warrants (the "Warrant
Commitment") (whether such Warrant Commitment is made before or after the
Effective Date). In the event that Parlux has filed its draft proxy statement
with the SEC within sixty (60) days of the Effective Date, in connection with
seeking shareholder approval of (1) the issuance of warrants to Iconic and (2)
the sub-license with Iconic, and the SEC's clearance of the proxy statement is
not rendered within thirty (30) days of its submission to the SEC (the "Initial
Review Period"), then the 150 day period hereunder for shareholder approval
shall be extended for so long as the proxy statement has not received SEC
clearance after the expiration of the





31




--------------------------------------------------------------------------------







Initial Review Period, but in no event shall such extension exceed twenty (20)
days ("Extended Review Period"). The aforesaid 150-day period, plus any Extended
Review Period, shall hereinafter be collectively referred to as the "Shareholder
Approval Period." The aforementioned Parlux guaranty shall, among other things,
provide Licensor with direct audit rights with Parlux as it relates to this
Agreement and the Licensed Products. Additionally, Licensor shall have a direct
claim against Parlux on the guaranty for breaches of the Agreement (including
but not limited to dilution of trademark, failure to obtain artist approval,
violation of child labor laws etc). The manufacture of Licensed Products may be
undertaken directly by Parlux. There shall be no further sublicensing permitted
without the prior written approval of Licensor. The manufacture of Licensed
Products shall be in accordance with all applicable laws, rules and regulations.
Any third party manufacturer must sign a manufacturing agreement agreeing to
comply with all applicable laws. The Agreement will have no force and effect and
will terminate in its entirety with no further obligation by either party in the
event that any of the foregoing conditions is not satisfied, provided, however,
that in the event that any of the foregoing conditions is not satisfied and this
Agreement is thereupon terminated, Licensee shall pay Licensor a $*
nonrefundable termination fee (the "Termination Fee"). Notwithstanding the
foregoing, in the event that Parlux's shareholders fail to approve the
transaction that includes, among other things, the issuance of warrants to
Licensee or Licensor in satisfaction of the Warrant Commitment, but, within the
Shareholder Approval Period, (i) Parlux has executed a sub-license agreement
with Licensee in accordance with this Agreement, (ii) Parlux has executed a
written guaranty of Licensee's obligations under this Agreement, (iii) Licensor
has otherwise received Parlux warrants in an amount and on terms that satisfy
Licensee's obligations to Licensor in accordance with the Warrant Commitment,
and (iv) Licensee pays the Guaranteed Minimum Royalty for the First Sales Year,
then all of the foregoing Conditions shall be deemed to be satisfied, in which
event the Termination Fee shall not be paid and the Agreement will remain in
full force and effect.

ARTICLE 21
Most Favored Nations

If the financial terms of any license agreement Licensee enters into with Shawn
Carter or any party directly or indirectly affiliated with Shawn Carter (also
known as Jay-Z) (Shawn Carter or any such party shall hereinafter be referred to
as an "SCA") in the same or similar product categories as is covered by this
Agreement, whether entered into before or after the Effective Date, are more
favorable to such SCA than the terms provided to Licensor under this Agreement,
then the financial terms of this Agreement shall thereupon be modified so as to
be no less favorable to Licensor than the financial terms of any license
agreement entered into with such SCA, whether entered into before or after the
Effective Date. If the terms relating to the manner in which sales to
distributors are treated for Royalty purposes of any license agreement Licensee
enters into with any third party (each an "ATP") in the same or similar product
categories as is covered by this Agreement, whether entered into before or after
the Effective Date, are more favorable to such ATP than the terms provided to
Licensor under this Agreement, then the terms of this Agreement shall thereupon
be modified so as to be no less favorable to Licensor with respect to the
treatment of sales to distributors for Royalty purposes than such terms of any
license agreement entered into with such ATP, whether entered into before or
after the Effective





——————————————

* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.




32




--------------------------------------------------------------------------------

Date. Such modifications shall be effective on a retroactive basis hereunder so
that such modifications shall be deemed effective as of the Effective Date, and
Licensee shall make all payments to Licensor and take such actions as may be
required to effect same upon the execution of any such agreement with an SCA or
an ATP, as applicable.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





33




--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
above written.

LICENSEE:

 

 

 

 

 

 

 

ICONIC FRAGRANCES, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rene Garcia

 

Date:

April 3, 2009

Print Name:   Rene Garcia

 

 

 

Title:              President

 

 

 

 

 

 

 

LICENSOR:

 

 

 

 

 

 

 

 

MASCOTTE HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Rene Garcia

 

Date:

April 3, 2009

Print Name:   Rene Garcia

 

 

 

Title:              President

 

 

 

 

 

 

 

 

 

 

 

 

 

ARTIST:

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Kanye West

 

 

 

Kanye West

 

 

 

As to Paragraphs 2C and 11E

 

 

 

 

 

 

 

 








34




--------------------------------------------------------------------------------




SCHEDULE 7B

MACY'S

DILLARD'S

BELK

BON-TON/ CARSON PIRIE SCOTT

BOSCOV'S

GOTTSCHALKS

VON MAUR

SAKS INC

NORDSTROM

LORD & TAYLOR

YOUNKERS

MILITARY EXCHANGE

STAGE STORES

DUNLAPS

NEIMAN MARCUS

ROGERS DEPARTMENT STORES

SEPHORA

VICTORIA'S SECRET

 

AND THE ABOVE RETAILERS' WEBSITES








35


